Title: To Thomas Jefferson from Conrad Alexandre Gérard, 2[2] June 1779
From: Gérard, Conrad Alexandre
To: Jefferson, Thomas



Mr
à Philadelphia le 23 [i.e., 22] Juin 1779.

J’ai reçu la lettre dont V. E. m’a honoré au nom de l’assemblée generale de Virginie ainsi que l’expedition autentique de l’acte que cette assemblée a passé pour ratifier les traités conclus entre le Roi mon maitre et les 13. Etats unis de l’Amerique Septentrionale.
Je M’estime heureux d’avoir à transmettre à S. Mté. un temoignage aussi autentique de la facon de penser et des procedés d’un Etat aussi puissant; Il lui sera d’autant plus agréable que le tems et l’experience ayant constatés la convenance et l’utilité de ces traités une approbation aussi reflechie ne peut qu’être une preuve éclatante d’une conviction entiere et d’un sentiment permanent profondement gravé dans les coeurs; D’ailleurs cette démarche étant faite dans un moment de crise dont les ennemis interieurs et exterieurs de l’Amérique s’efforcent de profiter pour semer la division entre les alliés, cette demarche détruira jusques dans sa racine le faux espoir qu’ils se sont plu jusqu’ici à nourrir et les mêmes  sentimens paroissant etre communs aux autres Etats, leurs ennemis qui Sont en même tems ceux de l’alliance Seront enfin également convaincus de deux verités importantes 1°. Qu’ils ne peuvent pas conquerir l’Amerique par les armes. 2°. Que l’union entre la France et les Etats est inacessible à leurs traits, et que la confiance mutuelle rendra toujours infructueuses leurs attaques clandestines.
Je crois donc, Monsieur, pouvoir assurer V. E. que le Roi mon maitre recevra cette communication avec la sensibilité et la Satisfaction la plus vive et la plus sincere, S. Mté., n’ayant point d’autre objet dans la guerre actuelle ainsi que dans son alliance que l’independance et le bonheur de l’Amerique. Elle desire uniquement de voir regner l’union entre les Etats et la confiance mutuelle entre les Alliés, parceque c’est le moyen le plus efficace et le plus promt d’arriver au but salutaire de la paix que les deux parties se proposent.
Je suis personnellement très sensible, Mr., aux sentiments et aux dispositions que l’assemblée de Virginie a bien voulu manifester à mon égard. Devoir, conviction, attachement, tout me lie au service de la cause commune. II y a deja longtems que je mets ma gloire et mon bonheur à tâcher de lui etre utile et j’ose assurer V. E. que si quelques faits étoient capables de m’allarmer, ils ne pourroient qu’être de nature à allarmer également tout fidel citoyen de L’Amerique.
Je suplie V. E. de vouloir bien faire agréer à l’assemblée de la Republique de la Virginie les sentimens que je viens d’exprimer ainsi que ceux du respect et de la reconnoissance dont je serai flatté de trouver les occasions de lui donner des preuves. Recevés en même tems l’assurance du profond respect avec lequel j’ay l’honneur d’etre &tc.

M.De V. E.L. t. h. et T. O. S.

